Exhibit 10.1

AUTODESK, INC.

ANDREW ANAGNOST EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of June 19, 2017,
by and between Autodesk, Inc. (the “Company”) and Andrew Anagnost (“Executive”).

1. Duties and Scope of Employment.

(a) Positions and Duties. This Agreement is effective June 19, 2017 (the
“Effective Date”). Pursuant to this Agreement, Executive will serve as the
Company’s President and Chief Executive Officer. Executive will report to the
Company’s Board of Directors (the “Board”). Executive will render such business
and professional services in the performance of his duties, consistent with
Executive’s position in the Company, as are reasonably assigned to him by the
Board. The period Executive is employed by the Company under this Agreement is
referred to herein as the “Employment Term.”

(b) Board Membership. Effective as of the Effective Date, Executive will be
appointed to serve as a member of the Board. At each annual meeting of the
Company’s stockholders during the Employment Term, the Company will nominate
Executive to serve as a member of the Board. Executive’s service as a member of
the Board will be subject to any required stockholder approval. Upon the
termination of Executive’s employment for any reason and unless otherwise
requested by the Board, Executive will be deemed to have resigned from the Board
(and all other positions held at the Company and its affiliates) voluntarily and
without further action from the Board, effective as of the end of Executive’s
employment as President and Chief Executive Officer, and Executive, at the
Board’s request, will execute documents necessary to reflect his resignation.

(c) Obligations. During the Employment Term, Executive will devote his full
business time and efforts to the Company and he will use good faith efforts to
discharge his obligations under this Agreement to the best of his ability and in
accordance with each of the Company’s ethics guidelines, conflict of interest
policies and Code of Business Conduct. For the duration of the Employment Term,
Executive agrees not to actively engage in any other employment, occupation, or
consulting activity for any direct or indirect remuneration without the prior
approval of the Board (which approval will not be unreasonably withheld);
provided, however, that Executive may, without the approval of the Board, serve
in any capacity with any civic, educational, or charitable organization,
provided such services do not interfere with Executive’s obligations to Company.
Executive may not serve, without the prior approval of the Board, as a member of
the board of directors of any other for-profit companies. In each instance of
Executive joining or resigning from the board of directors of any for-profit
company, Executive will provide advance notice to the Board.

2. At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon thirty (30) days written notice to the other party, with or without
good cause or for any or no cause, at the option either of the Company or
Executive. However, as described in this Agreement, Executive may be entitled to
severance and other benefits depending upon the circumstances of Executive’s
termination of employment.

3. Compensation.

(a) Base Salary. Effective as of the Effective Date, the Company will pay
Executive an annual salary at a rate of $800,000 per year, as compensation for
his services (such annual salary, as is then effective, to be referred to herein
as “Base Salary”). The Base Salary will be paid periodically in accordance with
the Company’s normal payroll practices and be subject to the usual, required
withholdings.

 

1



--------------------------------------------------------------------------------

(b) Annual Incentive. Executive will be eligible to receive annual cash
incentive compensation payable for the achievement of performance goals
established by the Board or by the Compensation Committee of the Board (the
“Committee”) under the Company’s Executive Incentive Plan (“EIP”). During the
Employment Term, Executive’s target annual incentive (“Target Annual Incentive”)
under the EIP will be not less than 125% of Base Salary and shall otherwise be
subject to the terms of the EIP (or successor plan). The actual earned annual
cash incentive, if any, payable to Executive for any performance period will
depend upon the extent to which the applicable performance goals specified by
the Committee are achieved or exceeded as set forth in the EIP. Solely with
respect to the Company’s fiscal year 2018, Executive’s annual cash incentive
compensation shall be equal to the sum of (i) his earned annual cash incentive
based on his target annual incentive percentage and base salary as in effect
immediately prior to the Effective Date and prorated based on the number of days
elapsed from the first day of such fiscal year to the Effective Date and
(ii) his earned annual cash incentive based on his Target Annual Incentive and
Base Salary and prorated based on the number of days elapsed from the Effective
Date to the last day of such fiscal year.

(c) Equity Compensation.

(i) 2018 Annual Grant. As of the Effective Date, the Company shall grant
Executive an equity award with a value of $4,000,000 on the date of grant, with
the number of shares of Company common stock (the “Company Stock”) subject to
such award determined based on the average closing price per share of Company
Stock on the Nasdaq Stock Market during the twenty day trading period ending on
the date immediately prior to the date of grant (rounded down to the next whole
share), pursuant to the Company’s 2012 Employee Stock Plan, as amended and
restated (the “Plan”). Forty percent (40%) of the award will consist of
time-based restricted stock units that will vest in approximately three equal
annual installments commencing on the date of grant. Sixty percent (60%) of the
award will consist of performance stock units (having a target number based on
the grant date value) that will vest based on the Company’s achievement of
targeted performance goals relating to annualized recurring revenue (as adjusted
for acquisitions) and free cash flow per share and (each weighted at fifty
percent (50%)), in each case, with respect to the Company’s fiscal year 2020, as
established by the Committee and to vest on March 20, 2020. Consistent with the
foregoing, the terms and conditions of such award shall be set forth in award
agreements to be entered into by the Company and Executive which shall evidence
the grant of the award, with terms that are consistent with Section 7 of this
Agreement.

(ii) 2018 Promotion Grant. As of the Effective Date, the Company shall grant
Executive an equity award with a value of $2,000,000 on the date of grant (with
the number of shares of Company Stock subject to such award determined as
described in the paragraph above), pursuant to the Plan, (having a target number
based on the grant date value) that will vest based on the Company’s achievement
of targeted performance goals relating annualized recurring revenue (as adjusted
for acquisitions) and free cash flow per share and (each weighted at fifty
percent (50%)), in each case, with respect to the Company’s fiscal year 2020, as
established by the Committee and to vest on March 20, 2020. Consistent with the
foregoing, the terms and conditions of such award shall be set forth in an award
agreement to be entered into by the Company and Executive which shall evidence
the grant of the award, with terms that are consistent with Section 7 of this
Agreement.

(iii) Subsequent Annual Grants. Effective commencing with the Company’s fiscal
year 2019, Executive shall be eligible to receive long term incentive equity
awards generally made available to executive officers of the Company. The
Executive’s equity awards shall be determined by the Committee on the same basis
as, and shall have terms and conditions no less favorable than those that apply
to, other executive officers of the Company, except that the size of the awards
made to Executive shall reflect Executive’s position with the Company and the
Committee’s annual evaluation of competitive compensation practices and
Executive’s performance. Performance metrics used in Executive’s annual long
term incentive award will be determined annually by the Committee and
communicated to Executive no later than two (2) months into the annual
performance period. Executive’s long term incentive awards will be made at the
same time as such awards are made to other executive officers of the Company.

(iv) Non-Assumption upon Change of Control. If outstanding restricted stock
units and other equity awards held by Executive are not assumed, continued or
substituted in a Change of Control (as defined below), then the vesting of all
such awards will accelerate in full (with awards vesting based on performance
criteria vesting at target levels) immediately prior to the Change of Control.

 

2



--------------------------------------------------------------------------------

4. Employee Benefits. During the Employment Term, Executive will be eligible to
participate in accordance with the terms of all Company employee health and
dental insurance and other benefit plans, policies, and arrangements that are
applicable to other senior executives of the Company, as such plans, policies,
and arrangements may exist from time to time. Executive will be entitled to
vacation in accordance with the Company’s vacation policy as amended from time
to time.

5. Expenses. During the Employment Term, the Company will reimburse Executive
for reasonable travel, entertainment, and other expenses incurred by Executive
in the furtherance of the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time, subject to Section 9.

6. Termination of Employment. In the event Executive’s employment with the
Company terminates for any reason, Executive will be entitled to any (a) unpaid
Base Salary accrued up to the effective date of termination; (b) unpaid, but
earned and accrued annual incentive compensation for any completed fiscal year
as of his termination of employment; (c) benefits or compensation as provided
under the terms of any employee benefit and compensation agreements or plans
applicable to Executive; (d) unreimbursed business expenses required to be
reimbursed to Executive, and (e) rights to indemnification Executive may have
under the Company’s Certificate of Incorporation, Bylaws, or separate
indemnification agreement, as applicable (“Indemnification Rights”). In
addition, if the termination is by the Company without Cause or Executive
resigns for Good Reason, Executive will be entitled to the amounts and benefits
specified in Section 7.

7. Severance.

(a) Termination Without Cause or Resignation for Good Reason other than in
Connection with a Change of Control. If Executive’s employment is terminated by
the Company without Cause or if Executive resigns for Good Reason, and such
termination is not In Connection with a Change of Control, then, provided that
the termination of Executive’s employment constitutes a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h) (a
“Separation from Service”), subject to Section 8, Executive will receive:
(i) payment of an amount equal to two hundred percent (200%) of Executive’s Base
Salary (less applicable tax withholdings), such amount to be paid out in
substantially equal installments bi-monthly over twelve (12) months in
accordance with the Company’s normal payroll policies; (ii) payout of his
pro-rata bonus for the fiscal year of the Company in which termination occurs
provided the Company bonus targets are satisfied (based on the number of days
actively employed during such fiscal year), such amount to be paid in one lump
sum on or before March 15th of the fiscal year next following the year of
Executive’s Separation from Service; (iii) with respect to each of Executive’s
then outstanding unvested equity awards, other than awards that would otherwise
vest in whole or in part only upon satisfaction of performance criteria, such
awards shall fully accelerate and become vested with respect to one hundred
percent (100%) of the shares subject thereto; (iv) with respect to each of
Executive’s then outstanding unvested equity awards that would otherwise vest in
whole or in part only upon satisfaction of Company performance criteria (with
any individual performance executive deemed fully satisfied), such awards shall
become vested (and settled within ten (10) days following vesting) based on the
extent, if any, that the underlying performance criteria with respect to such
awards are satisfied for the applicable performance period, as pro-rated to
reflect the number of days in which Executive was actively employed by the
Company during the applicable performance period (and the remainder of such
equity awards that do not become vested pursuant to this clause (iv), if any,
shall be forfeited); and (v) if Executive validly elects to continue coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”),
reimbursement for premiums paid for continued health benefits for Executive (and
any eligible dependents) under the Company’s health plans, payable when such
premiums are due until the earlier of (A) twelve (12) months or (B) the date
upon which Executive and Executive’s eligible dependents become covered under
similar plans. Subject to Sections 8 and 9, the accelerated vesting described in
subsections (iii) and (iv) above shall be effective immediately as of the date
on which Executive’s separation agreement and

 

3



--------------------------------------------------------------------------------

release of claims described in Section 8(a) may be revoked has expired, and any
payment described in (i) above shall be made, and commence in the case of (v),
on the sixtieth (60th) day after Executive’s Separation from Service.

(b) Termination Without Cause or Resignation for Good Reason In Connection with
a Change of Control. If Executive’s employment is terminated by the Company
without Cause or by Executive for Good Reason, and the termination is In
Connection with a Change of Control, then, provided that the termination of
Executive’s employment constitutes a Separation from Service, subject to
Section 8, Executive will receive: (i) a lump sum payment in an amount equal to
two hundred percent (200%) of the sum of Executive’s annual Base Salary and
Executive’s Average Annual Bonus (less applicable tax withholdings); (ii) payout
of his pro-rata bonus for the fiscal year of the Company in which termination
occurs provided the Company bonus targets are satisfied, such amount to be paid
in one lump sum on or before March 15th of the succeeding fiscal year;
(iii) each of Executive’s then outstanding unvested equity awards, including
awards that would otherwise vest only upon satisfaction of performance criteria,
shall fully accelerate and become vested with (and settled within ten (10) days
following vesting) respect to one hundred percent (100%) of the shares subject
thereto, provided, that the performance criteria of any awards that would
otherwise vest only upon satisfaction of performance criteria shall be deemed
achieved at target levels unless the applicable grant documents or transaction
documents provide for a higher amount; and (iv) if Executive validly elects to
continue coverage under COBRA, reimbursement for premiums paid for continued
health benefits for the Executive (and any eligible dependents) under the
Company’s health plans, payable when such premiums are due until the earlier of
(A) eighteen (18) months or (B) the date upon which Executive and Executive’s
eligible dependents become covered under similar plans. Subject to Sections 8
and 9, the accelerated vesting described in subsection (iii) above shall be
effective immediately as of the date on which Executive’s separation agreement
and release of claims described in Section 8(a) may be revoked has expired, and
any severance payment described in (i) above shall be made, and commence in the
case of (iv), on the later of the sixtieth (60th) day after Executive’s
Separation from Service or the consummation of the Change of Control.

(c) Voluntary Termination Without Good Reason or Termination for Cause. If
Executive’s employment is terminated voluntarily, including due to death or
Disability, without Good Reason, is terminated for Cause by the Company or, if
prior to Executive’s death, the Company provides him notice of termination for
Cause or Executive provides the Company of notice of termination without Good
Reason, then, except as provided in Section 6, (i) all further vesting of
Executive’s outstanding equity awards will terminate immediately; (ii) all
payments of compensation by the Company to Executive hereunder will terminate
immediately, and (iii) Executive will be eligible for severance benefits only in
accordance with the terms of the Company’s then established plans in which he
participates, if any.

(d) Termination due to Death or Disability. Except as set forth in Section 8(a),
if Executive’s employment terminates by reason of death or Disability, then
Executive will be entitled to receive benefits only in accordance with the
Company’s then applicable plans, policies, and arrangements.

(e) Sole Right to Severance. This Agreement is intended to represent Executive’s
sole entitlement to severance payments and benefits in connection with the
termination of his employment. Executive acknowledges and agrees that he is not
entitled to participate in the Company’s Executive Change in Control Program as
may be amended and restated (the “Program”). To the extent Executive receives
severance or similar payments and/or benefits under any other Company plan,
program, agreement, policy, practice, or the like, severance payments and
benefits due to Executive under this Agreement will be correspondingly reduced
(or vice-versa).

(f) In the event that the benefits provided for in this Agreement otherwise
constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and would, but for this
subsection (f) be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then the Executive’s benefits under Section 7 shall be
either:

(i) delivered in full, or

 

4



--------------------------------------------------------------------------------

(ii) delivered as to such lesser extent as would result in no portion of such
benefits being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by Executive on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code. Unless the Company
otherwise agrees in writing, all determinations required to be made under this
Article, including the manner and amount of any reduction in the Executive’s
benefits under Section 7, and the assumptions to be utilized in arriving at such
determinations, shall be made in writing in good faith by the accounting firm
serving as the Company’s independent public accountants immediately prior to the
event giving rise to such Payment (the “Accountants”). If Executive’s benefits
are delivered to a lesser extent in accordance with this clause (ii), then
Executive’s aggregate benefits shall be reduced in the following order (i) cash
severance pay that is exempt from Section 409A of the Code, (ii) any other cash
severance pay, (iv) reimbursement payments under Section 6(e), above, (iii) any
restricted stock units, (iv) any equity awards other than restricted stock units
and stock options, and (v) stock options. For purposes of making the
calculations required by this subsection (f), the Accountants may make
reasonable assumptions and approximations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request to make a determination under this subsection (f). The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this subsection (f).

8. Conditions to Receipt of Severance; No Duty to Mitigate.

(a) Separation Agreement and Release of Claims. The receipt of any severance or
other benefits pursuant to Section 7 will be subject to Executive signing, not
revoking and returning to the Company within fifty (50) days of his Separation
from Service a separation agreement and release of claims in the form attached
hereto as Exhibit A. No severance or other benefits hereunder will be paid or
provided until the separation agreement and release agreement becomes effective.
Executive shall not be required to release the rights under Section 11 of this
Agreement or the policies referred to in Section 11. Notwithstanding the
foregoing, if Executive shall die following a termination described in Sections
7(a) or (b), Executive shall not be required to execute a separation agreement
and release of claims in order for Executive’s successors to receive the
severance benefits described in Sections 7(a) or (b).

(b) Non-solicitation and Non-competition. The receipt of any severance or other
benefits pursuant to Section 7(a) will be subject to Executive agreeing that
(i) during the Employment Term and Continuance Period, Executive will not
solicit any employee of the Company for employment other than at the Company and
(ii) during the Employment Term directly or indirectly engage in, have any
ownership interest in or participate in any entity that as of the date of
termination, competes with the Company in any substantial business of the
Company or any business reasonably expected to become a substantial business of
the Company. Executive’s passive ownership of not more than 1% of any publicly
traded company will not constitute a breach of this Section 8(b).

(c) Nondisparagement. During the Employment Term and Continuance Period, neither
Executive nor the Company will knowingly and materially disparage, criticize, or
otherwise make any derogatory statements regarding the Executive or the Company,
respectively, and the Company, in its official statements, will not and will
instruct the members of the Board and executive officers not to, knowingly and
materially disparage, criticize, or otherwise make derogatory statements
regarding Executive. Notwithstanding the foregoing, nothing contained in this
agreement will be deemed to restrict Executive, the Company or any of the
Company’s current or former officers and/or directors from providing information
to any governmental or regulatory agency (or in any way limit the content of any
such information) to the extent they are requested or required to provide such
information pursuant to applicable law or regulation.

(d) Other Requirements. Executive’s receipt of continued severance payments will
be subject to Executive continuing to comply with the terms of the Confidential
Information Agreement and the provisions of this Section 8.

(e) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

 

5



--------------------------------------------------------------------------------

9. Section 409A.

Notwithstanding any of the foregoing, if the Executive is deemed by the Company
at the time of his Separation from Service by the Company to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent
delayed commencement of any portion of the benefits to which he is entitled
under this Agreement is required in order to avoid a prohibited distribution
under Section 409A(a)(2)(B)(i) of the Code, such portion of his benefits shall
not be provided to him prior to the earlier of (a) the expiration of the
six-month period measured from the date of his Separation from Service with the
Company or (b) the date of his death. Upon the expiration of the applicable
Section 409A(a)(2)(B)(i) of the Code period, all deferred payments shall be paid
to Executive in a lump sum, and any remaining payments due under the Agreement
shall be paid as otherwise provided herein. Notwithstanding the foregoing or any
other provisions of this Agreement, the Company and Executive agree that, for
purposes of the limitations on nonqualified deferred compensation under
Section 409A of the Code, each payment of compensation under this Agreement
shall be treated as a separate payment of compensation for purposes of applying
the Section 409A deferral election rules and the exclusion from Section 409A of
the Code for certain short-term deferral amounts.

Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Agreement (or
otherwise referenced herein) is determined to be subject to (and not exempt
from) Section 409A of the Code, the amount of any such expenses eligible for
reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement or in kind benefits to
be provided in any other calendar year, in no event shall any expenses be
reimbursed after the last day of the calendar year following the calendar year
in which Executive incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.

To the extent that any provision of this Agreement is ambiguous as to its
exemption or compliance with Section 409A of the Code, the provision will be
read in such a manner so that all payments hereunder are exempt from
Section 409A of the Code to the maximum permissible extent, and for any payments
where such construction is not tenable, that those payments comply with
Section 409A of the Code to the maximum permissible extent.

10. Definitions.

(a) Average Annual Bonus. For purposes of this Agreement, “Average Annual Bonus”
shall mean the cash value of the average bonus amount awarded (determined
without regard to any deferral election or form of payment of such bonus) to
Executive under the Company’s incentive bonus and variable compensation programs
as in effect on the Effective Date (or any predecessor or successor programs)
for the three most recent consecutive and complete fiscal years of the Company
prior to the fiscal year in which the Change of Control occurs.

(b) Cause. For purposes of this Agreement, “Cause” means the disinterested
members of the Board, on a reasonable and good faith basis, determine (after
reasonable notice is provided to Executive and Executive is given an
opportunity, together with counsel, to be heard before the Board) that any of
the following events or contingencies exists or has occurred: (i) Executive’s
engagement in acts of embezzlement, dishonesty or moral turpitude that has a
material adverse effect on the Company; (ii) the conviction of Executive for
having committed a felony; (iii) a breach by Executive of Executive’s fiduciary
duties and responsibilities to the Company that result in a material adverse
effect on the Company’s business, operations, prospects or reputation; or
(iv) gross negligence or bad faith that has a material adverse effect on the
Company; provided that if any of the foregoing events is capable of being cured,
the Company will provide written notice of Executive describing the nature of
such event and Executive will thereafter have thirty (30) days to cure such
event. The foregoing shall not be deemed an exclusive list of the acts or
omissions that the Company may consider as grounds for the termination of
Executive’s employment, but it is an exclusive list of the acts or omissions
that shall be considered “Cause” for the termination of Executive’s employment
by the Company.

(c) Change of Control. For purposes of this Agreement, “Change of Control” means
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) becomes the “beneficial owner” (as

 

6



--------------------------------------------------------------------------------

defined in Rule 13d-3 of the Securities Exchange Act of 1934), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities; or (ii) the consummation of the sale or disposition by the
Company of all or substantially all of the Company’s assets; or (iii) the
consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) fifty percent
(50%) or more of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; or (iv) a change in the composition of the Board,
as a result of which less than a majority of the Directors are Incumbent
Directors. “Incumbent Directors” shall mean Directors who either (A) are
Directors of the Company as of the date hereof, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
those Directors whose election or nomination was not in connection with any
transaction described in subsections (i), (ii) or (iii) or in connection with an
actual or threatened proxy contest relating to the election of directors of the
Company; provided that such Change of Control constitutes a change in ownership
or effective control of the Company within the meaning of Section 409A of the
Code and the Treasury Regulations promulgated thereunder.

(d) Disability. For purposes of this Agreement, Disability shall have the same
defined meaning as in the Company’s long-term disability plan.

(e) Good Reason. For purposes of this Agreement, “Good Reason” means without the
Executive’s written consent, (i) a material reduction in the Executive’s
authority or responsibilities (including reporting responsibilities) which shall
include, after a Change of Control, the failure to appoint Executive as the
Chief Executive Officer of a corporation whose equity securities are regularly
traded on a recognized public market; (ii) a material reduction in the
Executive’s annual Base Salary or Target Annual Incentive, other than a
reduction made prior to a Change of Control that in the aggregate does not
exceed 10% that also is applied to substantially all of the Company’s other
senior executives; or (iii) the relocation of the Executive’s principal place of
performing his duties as an employee of the Company by more than thirty
(30) miles. Notwithstanding the foregoing, an event described in this Section
shall not constitute Good Reason unless it is communicated by the Executive to
the Company in writing within ninety (90) days of the initial existence of such
event and is not corrected by the Company in a manner which is reasonably
satisfactory to such Executive (including full retroactive correction with
respect to any reduction in annual Base Salary or Target Annual Incentive except
as permitted in clause (ii)) within thirty (30) days of the Company’s receipt of
such written notice. In any event, Executive’s Separation from Service must
occur during the two (2) year period following the initial existence of any of
the events described in this Section in order to constitute a Separation from
Service for Good Reason. Neither the failure of the Company’s stockholders to
elect or reelect Executive to the Board nor the expiration of the Employment
Term will constitute Good Reason for purposes of this Agreement.

(f) Continuance Period. For purposes of this Agreement, “Continuance Period”
will mean the period of time beginning on the date of the termination of
Executive’s employment and ending on the date on which Executive is no longer
receiving Base Salary payments under Section 7.

(g) In Connection with a Change of Control. For purposes of this Agreement, a
termination of Executive’s employment with the Company is “In Connection with a
Change of Control” if Executive’s employment is terminated (i) within two
(2) months preceding a Change of Control or (ii) within twelve (12) months
following a Change of Control.

11. Indemnification and Insurance. Executive will be covered under the Company’s
insurance policies and, subject to applicable law, will be provided
indemnification to the maximum extent permitted by the Company’s bylaws,
Certificate of Incorporation, and standard form of Indemnification Agreement,
with such insurance coverage and indemnification to be in accordance with the
Company’s standard practices for senior executive officers but on terms no less
favorable than provided to any other Company senior executive officer or
director.

 

7



--------------------------------------------------------------------------------

12. Confidential Information. Executive has previously executed the Company’s
standard form of employee confidential information agreement (the “Confidential
Information Agreement”). During the Employment Term, Executive further agrees to
execute any updated versions of the Confidential Information Agreement (any such
updated version also referred to as the “Confidential Information Agreement”) as
may be required of substantially all of the Company’s executive officers.

13. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors, and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company. Except for purposes of
Section 8(b), any such successor of the Company will be deemed substituted for
the Company under the terms of this Agreement for all purposes. For this
purpose, “successor” means any person, firm, corporation, or other business
entity which at any time, whether by purchase, merger, or otherwise, directly or
indirectly acquires all or substantially all of the assets or business of the
Company. None of the rights of Executive to receive any form of compensation
payable pursuant to this Agreement may be assigned or transferred except by will
or the laws of descent and distribution. Any other attempted assignment,
transfer, conveyance, or other disposition of Executive’s right to compensation
or other benefits will be null and void.

14. Notices. All notices, requests, demands, and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one (1) day after being sent by a
well-established commercial overnight service, or (c) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

If to the Company:

Attn: Chair of the Compensation Committee

of the Board of Directors Autodesk, Inc.

111 McInnis Parkway

San Rafael, CA 94903

If to Executive:

at the last residential address known by the Company as provided by

Executive in writing.

15. Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.

16. Arbitration.

(a) General. In consideration of Executive’s service to the Company, its promise
to arbitrate all employment related disputes, and Executive’s receipt of the
compensation and other benefits paid to Executive by the Company, at present and
in the future, Executive agrees that any and all controversies, claims, or
disputes with anyone (including the Company and any employee, officer, director,
shareholder, or benefit plan of the Company in their capacity as such or
otherwise) arising out of, relating to, or resulting from Executive’s service to
the Company under this Agreement or otherwise or the termination of Executive’s
service with the Company, including any breach of this Agreement, will be
subject to binding arbitration under the Arbitration Rules set forth in
California Code of Civil Procedure Section 1280 through 1294.2, including
Section 1283.05 (the “Rules”) and pursuant to California law. Disputes which
Executive agrees to arbitrate, and thereby agrees to waive any right to a trial
by jury, include any statutory claims under state or federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the California Fair
Employment and Housing Act, the California Labor Code, claims of harassment,
discrimination, or wrongful termination, and any statutory claims. Executive
further understands that this Agreement to arbitrate also applies to any
disputes that the Company may have with Executive.

 

8



--------------------------------------------------------------------------------

(b) Procedure. Executive agrees that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. The arbitration proceedings will be held in Marin County,
California and will allow for discovery according to the rules set forth in the
National Rules for the Resolution of Employment Disputes or California Code of
Civil Procedure. Executive agrees that the arbitrator will have the power to
decide any motions brought by any party to the arbitration, including motions
for summary judgment and/or adjudication and motions to dismiss and demurrers,
prior to any arbitration hearing. Executive agrees that the arbitrator will
issue a written decision on the merits. Executive understands the Company will
pay for any administrative or hearing fees charged by the arbitrator or AAA
except that Executive will pay the first $200.00 of any filing fees associated
with any arbitration Executive initiates. Executive agrees that the arbitrator
will administer and conduct any arbitration in a manner consistent with the
Rules and that to the extent that the AAA’s National Rules for the Resolution of
Employment Disputes conflict with the Rules, the Rules will take precedence.

(c) Remedy. Except as provided by the Rules, arbitration will be the sole,
exclusive, and final remedy for any dispute between Executive and the Company.
Accordingly, except as provided for by the Rules, neither Executive nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator will not order or require the Company to adopt a policy not otherwise
required by law which the Company has not adopted.

(d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, Executive agrees that any party
also may petition the court for injunctive relief where either party alleges or
claims a violation of this Agreement or the Confidentiality Agreement or any
other agreement regarding trade secrets, confidential information,
Nonsolicitation or Labor Code §2870.

(e) Administrative Relief. Executive understands that this Agreement does not
prohibit Executive from pursuing an administrative claim with a local, state, or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, or the workers’
compensation board. This Agreement does, however, preclude Executive from
pursuing court action regarding any such claim.

(f) Voluntary Nature of Agreement. Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences, and binding effect of this Agreement, including that Executive is
waiving Executive’s right to a jury trial. Finally, Executive agrees that
Executive has been provided an opportunity to seek the advice of an attorney of
Executive’s choice before signing this Agreement.

17. Legal and Tax Expenses. The Company will directly pay Executive’s counsel up
to $10,000 for reasonable legal and tax advice expenses incurred in connection
with the negotiation and implementation of this Agreement. Such payment shall be
made in full within 30 days after the Company’s receipt of any applicable
invoices (and in any event by not later than December 31, 2017).

18. Integration. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in a writing that specifically references this Section and is
signed by duly authorized representatives of the parties hereto.

19. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

20. Survival. The Confidential Information Agreement, the Company’s and
Executive’s responsibilities under Sections 4, 5, 6, 7, 8, 10, 11, 13, 15 and 16
will survive the termination of this Agreement.

 

9



--------------------------------------------------------------------------------

21. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

22. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

23. Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

24. Acknowledgment. Executive acknowledges that she has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

25. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

[Signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year first above
written.

 

COMPANY By:  

/s/ Crawford Beveridge

  Name:   Crawford Beveridge   Title:   Chairman EXECUTIVE By:  

/s/ Andrew Anagnost

  Name:   Andrew Anagnost

SIGNATURE PAGE TO ANDREW ANAGNOST EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS AGREEMENT

This Release of Claims Agreement (the “Release Agreement”) is made by and
between Autodesk, Inc. (the “Company”) and Andrew Anagnost (“Executive”).

WHEREAS, Executive was employed by the Company; and

WHEREAS, Executive and the Company have entered into an Employment Agreement as
of June     , 2017 (the “Employment Agreement”);

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive (collectively referred to as “the Parties”) hereby agree as
follows:

1. Termination. Executive’s employment with the Company terminated on
            , 20     (the “Termination Date”).

2. Consideration. The Company agreed pursuant to Section      of the Employment
Agreement to provide Executive with certain benefits in the event Executive’s
employment is terminated in specified circumstances, provided Executive executes
this Release Agreement.

3. Payment of Salary. Executive acknowledges and represents that the Company has
paid all salary, wages, bonuses, accrued vacation, commissions and any and all
other benefits due to Executive as of the Termination Date, other than benefits
that remain outstanding pursuant to the Employment Agreement or the Company’s
employee benefit plans.

4. Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company, other than obligations that remain outstanding pursuant to the
Employment Agreement or the Company’s employee benefit plans. Executive, on
behalf of Executive and his heirs, family members, executors, successors and
assigns, hereby fully and forever releases the Company and its past, present and
future officers, agents, directors, executives, employees, representatives,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
parents, predecessor and successor corporations and assigns, from, and agrees
not to sue or otherwise institute or cause to be instituted any legal or
administrative proceedings concerning, any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Executive may possess arising from any omissions,
acts or facts that have occurred up until and including the Effective Date (as
defined below), other than his rights under Section 11 of the Employment
Agreement, including, without limitation:

(a) Any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship or any
transactions between the Company, as an employer and Executive as employee;

(b) Any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of, shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law and securities fraud
under any state or federal law;

(c) Any and all claims for wrongful discharge of employment; termination in
violation of public policy; harassment; discrimination; retaliation; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppels; negligent or
intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; and conversion;

 

A-1



--------------------------------------------------------------------------------

(d) Any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, the Worker Adjustment and
Retraining Notification Act, the Sarbanes Oxley Act of 2002, the Occupational
Safety and Health Administration Act of 1970, the Older Workers Benefit
Protection Act of 1990, the Family and Medical Leave Act of 1993, the California
Fair Employment and Housing Act, and California Labor Code Sections 201 et seq.
and 970 et seq. and all amendments to each such Act as well as the regulations
issued hereunder;

(e) Any and all claims for violation of the federal or any state constitution;

(f) Any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and

(g) Any and all claims for attorneys’ fees and costs. Executive agrees that the
release set forth in this Section 4 shall be and remain in effect in all
respects as a complete general release as to the matters released. The Parties
agree that the release set forth in this Section 4 shall not apply to (i) rights
that Executive may have to payments or benefits under Sections 4, 5, 6, 7, 8 and
11 of this Employment Agreement, (ii) rights under any agreement between the
Parties evidencing outstanding equity awards in the Company held by Executive or
(iii) rights to indemnification Executive may have under the Company’s
Certificate of Incorporation, Bylaws, or separate indemnification agreement, as
applicable.

5. Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
Executive is waiving and releasing any rights Executive may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Executive and the Company agree that this
waiver and release do not apply to any rights or claims that may arise under the
ADEA after the Effective Date. Executive acknowledges that the consideration
given for this Release Agreement is in addition to anything of value to which
Executive was already entitled. Executive further acknowledges that Executive
has been advised by this writing that (a) Executive should consult with an
attorney prior to executing this Release Agreement; (b) Executive has at least
twenty-one (21) days within which to consider this Release Agreement;
(c) Executive has seven (7) days following the execution of this Release
Agreement by the parties to revoke the Release Agreement; and (d) this Release
Agreement shall not be effective until the revocation period has expired. Any
revocation should be in writing and delivered to the General Counsel at
Autodesk, Inc., 111 McInnis Parkway, San Rafael, California 94903, by close of
business on the seventh day from the date that Executive signs this Release
Agreement.

6. Civil Code Section 1542. Executive represents that Executive is not aware of
any claims against the Company other than the claims that are released by this
Release Agreement. Executive acknowledges that Executive has been advised by
legal counsel and is familiar with the provisions of California Civil Code
Section 1542, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Executive, being aware of said code section, agrees to expressly waive any
rights Executive may have thereunder, as well as under any other statute or
common law principles of similar effect.

7. No Pending or Future Lawsuits. Executive represents that Executive has no
lawsuits, claims or actions pending in Executive’s name, or on behalf of any
other person or entity, against the Company or any other person or entity
referred to herein. Executive also represents that Executive does not intend to
bring any claims on Executive’s own behalf or on behalf of any other person or
entity against the Company or any other person or entity referred to herein with
regard to matters released hereunder.

 

A-2



--------------------------------------------------------------------------------

8. Confidentiality.

(a) Executive acknowledges that Executive has been exposed to and promises to
maintain the confidentiality of all confidential and proprietary information of
the Company, including without limitation, information relating to: any and all
research and development plans and activities; products; product plans; source
code; customer lists; business plans; marketing plans and strategies; pricing
and pricing strategies; Company’s employees and employee compensation; and the
business or confidential information of the Company’s customers.

(b) Executive agrees to comply with the terms set forth in the Employee
Agreements on Intellectual Property and Product Source Code and executed by
Executive on or about Executive’s hire date and any updated confidentiality
agreement Executive may have signed while an employee (altogether “Confidential
Information Agreements”). Executive agrees that any program, document, drawing,
or other work Executive worked on at Company’s direction or on Company time, or
using Company’s equipment, or using any information proprietary to Company shall
remain the property of the Company.

(c) Executive hereby confirms that Executive has returned or will return all
Company property in Executive’s possession, and that Executive will return all
confidential or proprietary information. In the event Executive violates any of
these obligations, the Company shall cease making the payments and providing the
benefits to Executive as provided in Section 8 of the Employment Agreement.

(d) Permitted Disclosures. Pursuant to 18 U.S.C. § 1833(b), Executive
understands that he will not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret of the
Company that (i) is made (A) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to his attorney and
(B) solely for the purpose of reporting or investigating a suspected violation
of law; or (ii) is made in a complaint or other document that is filed under
seal in a lawsuit or other proceeding. Executive understands that if he files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, he may disclose the trade secret to his attorney and use the trade secret
information in the court proceeding if he (x) files any document containing the
trade secret under seal, and (y) does not disclose the trade secret, except
pursuant to court order. Nothing in this Agreement, or any other agreement that
Executive has with the Company, is intended to conflict with 18 U.S.C. § 1833(b)
or create liability for disclosures of trade secrets that are expressly allowed
by such section. Further, nothing in this Agreement or any other agreement that
Executive has with the Company shall prohibit or restrict him from making any
voluntary disclosure of information or documents concerning possible violations
of law to any governmental agency or legislative body, or any self-regulatory
organization, in each case, without advance notice to the Company.

9. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Release Agreement.

10. Authority. Executive represents and warrants that Executive has the capacity
to act on Executive’s own behalf and on behalf of all who might claim through
him to bind them to the terms and conditions of this Release Agreement.

11. No Representations. Executive represents that Executive has had the
opportunity to consult with an attorney and has carefully read and understands
the scope and effect of the provisions of this Release Agreement. Neither party
has relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Release Agreement.

12. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Release Agreement shall continue in full force and effect without said
provision.

13. Entire Agreement. This Release Agreement and the Employment Agreement
represent the entire agreement and understanding between the Company and
Executive concerning Executive’s separation from the Company and supersede and
replace any and all prior agreements and understandings concerning Executive’s

 

A-3



--------------------------------------------------------------------------------

relationship with the Company and his compensation from the Company. This
Release Agreement may only be amended in writing signed by Executive and an
executive officer of the Company.

14. Governing Law. This Release Agreement shall be governed by the internal
substantive laws, but not the choice-of-law rules, of the State of California.

15. Effective Date. This Release Agreement is effective eight (8) days after it
has been signed by both Parties (the “Effective Date”).

16. Counterparts. This Release Agreement may be executed in counterparts, and
each counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

17. Voluntary Execution of Agreement. This Release Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:

(a) They have read this Release Agreement;

(b) They have been represented in the preparation, negotiation and execution of
this Release Agreement by legal counsel of their own choice, or they have
voluntarily declined to seek such counsel;

(c) They understand the terms and consequences of this Release Agreement and of
the releases it contains; and

(d) They are fully aware of the legal and binding effect of this Release
Agreement.

IN WITNESS WHEREOF, the Parties have executed this Release Agreement on the
respective dates set forth below.

 

COMPANY     Date: By:           Name:         Title:       EXECUTIVE            
Date: By:           Name:   Andrew Anagnost    

SIGNATURE PAGE TO ANDREW ANAGNOST RELEASE OF CLAIMS AGREEMENT

 

A-4